Sheldon, J.
1. There was evidence which required the sub-' mission of the case to the jury. They might infer that the coverings discovered in the defendant’s cellar had come from bottles with the same contents as those found in the immediate vicinity which were furnished with similar coverings. The quantity of liquors actually upon his premises, with what might thus be found to have been recently disposed of by him, and the fact which also might be found that on the same day he had made an illegal sale of liquor, warranted the inference that one of the purposes for which he kept his shop was to sell illegally intoxicating liquors therein. Commonwealth v. Locke, 145 Mass. 401. Commonwealth v. McNeff, 145 Mass. 406. There is nothing in Commonwealth v. Patterson, 138 Mass. 498, or Commonwealth v. Hayes, 150 Mass. 506, inconsistent with this.
2. We cannot say that after the defendant had put his general reputation in issue, the Commonwealth might not show in reply that his reputation as to being a law-abiding person in relation to the liquor law was bad, although we intimate no opinion as to the particular question which was excepted to. The introduction of such evidence would of course call for great care on the part of the judge to see that the jury should not use it as evidence of guilt, but should treat it merely as meeting and nullifying (so far as it might have any effect) the evidence of the defendant’s good reputation. But it was not incompetent. It was so held in State v. Knapp, 45 N. H. 148, 157, Balkum v. State, 115 Ala. 117, and State v. Thornhill, 174 Mo. 364. See *158the discussion in 1 Wigmore on Ev. §§ 59 et seq. The testimony-excluded in Commonwealth v. Nagle, 157 Mass. 554, 555, was as to the defendant’s habits and course of action, not as to his reputation itself.
3. It would be difficult to say that the argument addressed to the jury by the defendant’s counsel was objectionable. Commonwealth v. Brownell, 145 Mass. 319, 323. If, in spite of the disclaimer made, it seemed to the presiding judge that there was an effort to appeal unduly to the sympathy of the jury or to divert their attention from the issue, it would be right in charging them to guard against that danger. But it was going altogether too far and was distinctively prejudicial to the defendant to tell the jury that “ the remarks were intended by the counsel for the defendant simply to throw dust in the eyes of the jury and divert their minds from the proper issue in the case.”
4. It might be possible, if there had been no request for further instructions, to sustain the, ruling that the requirement of proof of guilt beyond a reasonable doubt is satisfied by proof to that degree of certainty upon which a jury would act in important concerns of their own. This however falls considerably below the statements which were sustained in Commonwealth v. Leach, 160 Mass. 542, 546, 551, now relied on by the Commonwealth. And see Commonwealth v. Sinclair, 195 Mass. 100,110. But the instructions given were very meagre ; and it requires no reasoning and no citation of authorities to show that the additional instructions asked for by the defendant upon this point embodied correct statements of the law and should have been given.

Exceptions sustained.